      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 1 of 16



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 RELIQ HEALTH TECHNOLOGIES, INC.                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §
                                                 §     CIVIL ACTION NO. ______________
 SHELBY NEAL and ACCUHEALTH                      §
 TECHNOLOGIES, LLC                               §
      Defendants.                                §

                        PLAINTIFF’S ORIGINAL COMPLAINT AND
                         APPLICATION FOR INJUNCTIVE RELIEF

       COMES NOW Plaintiff Reliq Health Technologies, Inc. (“Plaintiff” or “Reliq”) and files

this Original Complaint and Application for Injunctive Relief against Defendants Shelby Neal

(“Neal”) and AccuHealth Technologies, LLC (“AccuHealth”) (collectively “Defendants”). In

support thereof, Reliq would show the Court the following:

                                             PARTIES

       1.       Plaintiff Reliq Health Technologies, Inc. is a publicly traded Canadian corporation

with its principal place of business in Ontario, Canada.

       2.       Defendant Shelby Neal is a resident of Houston, Texas, and may be served with

civil process at her place of residence located at 2303 Crawford, Houston, Texas 77004, or

wherever else she may be found.

       3.       Defendant AccuHealth is a Texas limited liability company, incorporated in Texas

and doing business in Texas. AccuHealth may be served with civil process by serving its registered

agent, David Torres, at 200 S. 10th Street, Suite 1401, McAllen, Texas 78501, or wherever else he

may be found.
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 2 of 16



                                        JURISDICTION & VENUE

        4.      This Court has exclusive subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1338(a) as Reliq is asserting trademark and copyright infringement claims against the

Defendants; and pursuant to 28 U.S.C. § 1331 which provides that federal district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States. This Court has supplemental jurisdiction over Plaintiff’s remaining claims.

        5.      Additionally, this Court has subject matter jurisdiction over this case pursuant to

28 U.S.C. § 1332(a) as the amount in controversy exceeds $75,000.00 and the case is between

citizens of Canada and citizens of Texas.

        6.      This Court has personal jurisdiction over Defendant Shelby Neal because she is a

resident of Texas. This Court has personal jurisdiction over Defendant AccuHealth because it is

a Texas company with its principal place of business in Texas.

        7.      Venue is proper in the Southern District, Houston Division pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to Plaintiff’s claim

occurred in the Southern District of Texas, Houston Division.

                                        FACTUAL BACKGROUND

        8.      Reliq is a publicly traded healthcare technology company based in Canada. As part

of Reliq’s business operations, Reliq has a healthcare software platform referred to as “iUGO

Care” or “iUGO.”

        9.      Defendant Neal is a former Reliq employee. She worked in Houston, Texas,

marketing, implementing, troubleshooting and assisting in the sales of Reliq’s iUGO software.

She was paid at the rate of $100,000.00 per year; received a signing bonus of $20,000.00; and was

entitled to earn certain commissions.



Plaintiff’s Original Complaint and Application for Injunctive Relief - 2
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 3 of 16



        10.     Defendant Neal began work for Reliq in June, 2018. In the terms and conditions

of her Employment Agreement dated May 21, 2018, Defendant Neal agreed not to solicit Reliq’s

customers and not to use Reliq’s confidential and proprietary information after termination of her

employment with Reliq. Further, Neal was obligated to give two (2) weeks’ notice prior to

resigning from employment with Reliq.

        11.     On or about July 18, 2018, Reliq signed a contract with AccuHealth, under the

terms of which it agreed to license to AccuHealth Reliq’s software platform (hereinafter the

“Agreement”). The Agreement allowed AccuHealth to use Reliq’s software in exchange for

certain subscription payments based upon the number of patients AccuHealth signed up to use the

software. The Agreement did not grant AccuHealth free rein to use the “iUGO” brand or its name.

The Agreement also did not grant AccuHealth the right to misappropriate any of the software code

on which the iUGO platform was based.

        12.     In order to assist AccuHealth in enrolling new patients, Reliq and AccuHealth

signed a supplemental agreement, under the terms of which Reliq agreed to pay certain amounts

towards the training and salaries of four (4) AccuHealth employees for up to one (1) year

(hereinafter the “Supplemental Agreement”). The Supplemental Agreement was entered into for

the purpose of facilitating Reliq’s provision of services outlined in the Agreement.

        13.     The agreements between Reliq and AccuHealth were signed at a time when

Defendants and others were clandestinely plotting to steal Reliq’s clients; steal Reliq’s employees

and consultants; and usurp Reliq’s business in the Texas healthcare technology market.

        14.     On December 4, 2018, Defendants’ plan was revealed when Defendant Neal

resigned from Reliq, and she and other AccuHealth employees admitted that they were going to

compete directly with Reliq in the healthcare technology market in Texas.



Plaintiff’s Original Complaint and Application for Injunctive Relief - 3
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 4 of 16



        15.      Contrary to her contractual obligation, Defendant Neal did not give two (2) weeks’

notice prior to terminating her employment with Reliq. The reason she did not give such notice

was because giving the required notice would have undermined her efforts to steal Reliq’s clients,

consultants, and business. When Defendant Neal failed to give the required notice, she prevented

the proper transition and training of the remaining Reliq staff. Defendant Neal had been the

primary point of contact for Reliq’s software users in Texas; when she abruptly walked out on her

job, Reliq was unable to fill orders or generate billing reports for Reliq’s software users for weeks

thereafter. These actions by Shelby Neal were intentional, extremely disruptive and very damaging

to Reliq’s business.

        16.     Immediately after Defendant Neal resigned on December 4, 2018, Reliq became

aware that Defendants had begun marketing a new software that they called “iUGO Version 3” --

despite the fact that Reliq had never authorized release of a version 3 of its software. AccuHealth

sent invitations to its customers to access what AccuHealth called “iUGO Care v3.” But whatever

“iUGO version 3” that AccuHealth was and is promoting, is not an authorized Reliq product.

It is not an “iUGO” product. Defendants knew that at the time and know that today. Moreover,

based on information and belief, whatever Defendants are calling “iUGO Care v3” is not HIPAA

compliant. Even if such software may be based, in part, on iUGO’s software code, it does not

have the characteristics of authorized iUGO software.

        17.     The “iUGO” name and brand are protected trademarks of Reliq.              Reliq has

continuously used the “iUGO” and “iUGO Care” name in connection with its software platform.

The trademark is distinctive and does not describe any quality, characteristic, or ingredient of the

software at issue.




Plaintiff’s Original Complaint and Application for Injunctive Relief - 4
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 5 of 16



        18.     Defendants are not authorized by law or by contract to misappropriate iUGO’s

brand, marks or name for their own personal gain. Reliq owns the “iUGO” and “iUGO Care”

marks and brand names, and Defendants’ unauthorized use of such marks/brands in connection

with software that is not Reliq’s software is likely to cause confusion in the minds of the potential

customers and to the market as whole.

        19.     On or after December 4, 2018, AccuHealth approached Reliq’s clients (including

but not limited to Paz; Criterion; and Renaissance Hospital), telling them that AccuHealth could

provide “better, less expensive software” than Reliq, and asked Reliq’s clients to switch to

AccuHealth’s software. The software that AccuHealth was pedaling was not an authorized Reliq

product – despite the fact that AccuHealth claimed to be promoting “iUGO Care v.3.”

        20.     AccuHealth also solicited one or more of Reliq’s sales employees to sell

AccuHealth’s home health services while marketing Reliq’s software. AccuHealth promised one

Reliq employee, in writing, a “kickback” if he sold AccuHealth services while he was working as

a Reliq employee.

        21.     Further, AccuHealth has in its possession, custody and control personal property

belonging to Reliq. The property includes at least the following: a conference table with six chairs;

two black/red desk chairs; a flat screen TV; dry erase board; mini-fridge; HP printer; Reliq

tradeshow booth; two white desks with side drawers; a Jabra conference speaker; and portable

keyboard and mouse. Request to return this property has been made to AccuHealth; the property

has not yet been returned. This property belongs to Reliq and must be returned to Reliq. Failure

to return Reliq’s property constitutes conversion.

        22.     Reliq is entitled to terminate the agreements that it signed with AccuHealth, as well

as a refund of the monies it paid AccuHealth for the support of the four (4) AccuHealth employees



Plaintiff’s Original Complaint and Application for Injunctive Relief - 5
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 6 of 16



referenced in the Supplemental Agreement. At the time the agreements were signed, AccuHealth

intended to steal Reliq’s clients; steal Reliq’s employees and consultants; steal Reliq’s trade name

and trademark; and usurp Reliq’s business in the Texas healthcare technology market.

AccuHealth’s actions constitute a repudiation of the agreements with Reliq.                 Under the

circumstances, it would be pointless for Reliq to continue to act under the agreements.

        23.     Defendants’ actions are harming Reliq on a daily basis. Reliq is entitled to recover

all damages to which it is legally entitled.

                                          CAUSES OF ACTION

                        DEFENDANTS’ TRADEMARK INFRINGEMENT AND/OR
                        FALSE ADVERTISING AND/OR FALSE ASSOCIATION

        24.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        25.     Defendants’ unauthorized use of the “iUGO” mark falsely indicates to the public

that the software or product Defendants are promoting as “iUGO v3” is approved by, sponsored

by or licensed by Reliq’s iUGO software platform. Defendants’ unauthorized use of the “iIUGO”

mark is likely to cause confusion, to cause mistake, or to deceive customers by suggesting some

affiliation between Reliq’s iUGO software platform and AccuHealth’s alleged iUGO v3 software

platform. Defendants’ actions constitute trademark infringement in violation of the Lanham Act,

15 U.S.C. § 1125(a).

        26.     Section 39 of the Lanham Act provides federal court jurisdiction over “all actions

arising under this Act, without regard to the amount in controversy or to diversity or lack of

diversity of the citizenship of the parties.” In the case at bar, federal question jurisdiction is based

on the Lanham Act as a whole, and on its operative sections.




Plaintiff’s Original Complaint and Application for Injunctive Relief - 6
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 7 of 16



        27.      The Lanham Act bars the use of “any word, term, name, symbol, or device, or any

combination thereof, or any false designation of origin, false or misleading description of fact, or

false or misleading representation of fact” that is likely to cause confusion, mistake or deceit as to

the affiliation, connection or association of Reliq’s software products, or as to the origin,

sponsorship, or approval of goods, services, or commercial activities. The Lanham Act also bars

such activity that misrepresents the nature, characteristics, qualities, or geographic origin of

another person’s goods, services, or commercial activities. Defendants have engaged in such

prohibited conduct.

              DEFENDANTS’ UNFAIR TRADE PRACTICES AND UNFAIR COMPETITION

        28.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        29.     Defendants have engaged in unfair trade practices and unfair competition

prohibited by Section 43(a) of the Lanham Act. 15 U.S.C. § 1125(a). Defendants have used the

“iUGO” and/or “iUGO Care” names in commerce in prohibited ways as set forth in the preceding

paragraphs. Such actions are likely to cause confusion, mistake or deceit as to the affiliation,

connection or association of Reliq’s software products, or as to the origin, sponsorship, or approval

of goods, services, or commercial activities.           Such actions also misrepresent the nature,

characteristics, qualities, or geographic origin of another person’s goods, services, or commercial

activities.

        30.     Defendants’ publishing, selling, and marketing of Reliq’s copyrighted and

trademarked material constitutes unfair trade practices and unfair competition against Reliq. This

conduct has caused Reliq irreparable injury.




Plaintiff’s Original Complaint and Application for Injunctive Relief - 7
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 8 of 16



                             DEFENDANTS’ COPYRIGHT INFRINGEMENT

        31.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        32.     “To establish [copyright] infringement, two elements must be proven: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).

        33.     Reliq owns a valid copyright in the software code that is the basis of its iUGO

software platform. Reliq’s software code is copyrightable subject matter under the laws of the

United States. Based on information and belief, Defendants have infringed on such copyright by

copying such code without authorization, and have unlawfully used the copied code, at least in

part, to create new software that AccuHealth is now marketing under “iUGO version 3.”

Defendants’ copyright infringement was willful, malicious, and intentional.

        34.     Based on information and belief, Defendants have misappropriated Reliq’s

software code and based their “iUGO version 3” at least in part on such code. Defendants’ actions

constitute violations of the copyright law of the United States.

                           DEFENDANT NEAL’S BREACHES OF CONTRACT

        35.     Defendant Neal agreed that she would not use Reliq’s confidential information

outside of her employment with Reliq. Defendant Neal promised, in writing, that she would not

solicit clients, nor compete with Reliq for a set time period following her employment with Reliq.

        36.     Defendant Neal breached these provisions of the Employment Contract by abruptly

resigning from Reliq, without the contractually mandated notice, and then marketing and selling

Reliq’s property and confidential information to further her employment with AccuHealth. Reliq

has been harmed by such breach and Defendant Neal must be held fully accountable.



Plaintiff’s Original Complaint and Application for Injunctive Relief - 8
      Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 9 of 16



        37.     In connection with the non-compete agreement executed by Defendant Neal, Reliq

requests that the Court reform such agreement to include the location and market to which

Defendant Neal worked for Reliq. The non-compete agreement prohibits Defendant Neal from

being employed and owning shares in a competitor company in North America for a period of one

(1) year. Notwithstanding the language of the non-compete that Defendant Neal signed, Reliq

does not seek to enforce the non-compete as to all of North America. Reliq seeks to enforce the

non-compete agreement only as to a reasonable geographic limitation. Reliq expressly requests

that the Court reform the non-compete agreement to include a reasonable geographic limitation in

accordance with Reliq’s legitimate business interests. Reliq expressly requests that the Court

enforce such agreement, as reformed.

                       DEFENDANT NEAL’S BREACHES OF FIDUCIARY DUTY

        38.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        39.     Defendant Neal was an employee of Reliq and during that time owed fiduciary

duties to Reliq. Defendant Neal breached those fiduciary duties by conspiring with AccuHealth

to steal Reliq’s confidential information, and market such information to Reliq customers through

AccuHealth. Such breaches have caused substantial damage to Reliq.

                      DEFENDANT ACCUHEALTH’S BREACHES OF CONTRACT

        40.     Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        41.     Reliq and Defendant AccuHealth executed the Agreement, which provided that

AccuHealth would not deal with, use, exploit, disclose, or reproduce Reliq’s confidential

information, which expressly includes “data or information including, specifications, documents,



Plaintiff’s Original Complaint and Application for Injunctive Relief - 9
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 10 of 16



correspondence, research, software, trade secrets, discoveries, ideas, knowhow, designs, drawings,

product information, technical information and all information concerning the operations, affairs

and business of [Reliq].”

        42.     AccuHealth materially breached the Agreement by misappropriating and using the

software as described in this Complaint. Reliq has been harmed by such breach and Defendant

AccuHealth should be held fully accountable.

        43.     AccuHealth’s material breach of the Agreement; conduct that constitutes

repudiation of the Agreement; and fraudulent conduct justifies rescission of the Agreement and

the Supplemental Agreement.

                                              CONVERSION

        44.     Reliq incorporates by reference the allegations made in all foregoing and

 subsequent paragraphs of this Complaint.

        45.     Pleading in the alternative, Reliq asserts a claim against Defendants for conversion.

 Reliq legally owned and possessed personal property that Defendants have wrongfully retained.

 Reliq suffered monetary damages due to Defendants’ conversion.

        46.     Reliq lost its use and control of its personal property when Defendants unlawfully

 retained such property. Defendants converted Reliq’s property and are liable to Reliq for

 conversion.

                                      DECLARATORY JUDGMENT

        47.      Reliq incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        48.      A real and substantial disagreement exists between Reliq and AccuHealth as to the

rights and obligations under the Agreement and Second Agreement. At the time the agreements



Plaintiff’s Original Complaint and Application for Injunctive Relief - 10
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 11 of 16



were signed, AccuHealth intended to steal Reliq’s clients; steal Reliq’s employees and consultants;

steal Reliq’s trade name and trademark; and usurp Reliq’s business in the Texas healthcare

technology market. AccuHealth’s actions constitute a repudiation of the agreements with Reliq

and/or a material breach so fundamental that the entire basis of any contract between the parties

has been vitiated. AccuHealth’s scheme to use the Agreement and Second Agreement to defraud

Reliq and its scheme to steal Reliq’s confidential information and software users justifies

termination of the contracts. Reliq seeks a declaration that the Agreement and Second Agreement

were procured by fraud, are void and unenforceable; and/or have terminated.

        49.      In the alternative, Reliq has the right to terminate the Agreement and Supplemental

Agreement at will. Reliq hereby gives notice that any contracts with AccuHealth have terminated.

                                               DAMAGES

        50.     The precise extent of damages Reliq has sustained as a result of Defendants’

wrongful actions have not yet been quantified. However, Reliq is seeking all actual, direct,

indirect, consequential, special, exemplary, and all other damages to which it may be entitled.

                                           ATTORNEYS’ FEES

        51.     As a further result of the actionable conduct by Defendants, Reliq has been

compelled to engage the services of McGinnis Lochridge LLP and has agreed to pay that firm for

services rendered and to be rendered in the prosecution and trial of this lawsuit and in any appeal

to the Fifth Circuit Court of Appeals and Supreme Court. Reliq is entitled to recover its attorneys’

fees incurred in the prosecution and appeal of this case.

                                       CONDITIONS PRECEDENT

        52.         All conditions precedent to Reliq’s claims have been performed or have

occurred. In the alternative, compliance with such conditions has been excused or waived.



Plaintiff’s Original Complaint and Application for Injunctive Relief - 11
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 12 of 16



Defendants are estopped from requesting compliance with any conditions precedent

                           APPLICATION FOR PRELIMINARY INJUNCTION

        53.     Plaintiff incorporates by reference the allegations made in all foregoing and

subsequent paragraphs of this Complaint.

        54.     Reliq hereby seeks prohibitory injunctive relief.

        55.     The purpose of injunctive relief is to preserve the status quo of the subject matter

of the litigation and prevent irreparable harm until after a final determination of the merits. See

University of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). Injunctive relief is necessary so that

Defendants cannot continue to confuse the marketplace and harm Reliq’s goodwill by peddling an

unauthorized product using Reliq’s intellectual property.

        56.     In order to establish the need for injunctive relief, a plaintiff must address the

following factors: (1) irreparable injury, (2) no adequate remedy at law, (3) a likelihood of success

on the merits, (4) the balance of hardships, and (5) the effect on public interest. See Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008),

        57.     To satisfy the irreparable injury requirement, the plaintiff must show that it will

likely suffer imminent injury and that the injury would be irreparable. FED. R. CIV. P. 65(b)(1)(A).

An irreparable injury must be actual and imminent, and is one that cannot by prevented or fully

rectified upon final judgment. See Id.; see also Grand River Enterprises Six Nations, Ltd. v. Pryor,

481 F.3d 60, 66 (2d Cir. 2007). Further, an injury is irreparable if it is not adequately measureable,

if the plaintiff cannot be adequately compensated, or if the defendant would be insolvent. See e.g.,

Elrod v. Burns, 427 U.S. 347, 373 (1976).

        58.     To show no adequate remedy at law, a plaintiff may show that legal remedy is

illusory. See e.g., Wilson v. Illinois S. Ry., 263 U.S. 574, 576-77 (1924). Further, depending on



Plaintiff’s Original Complaint and Application for Injunctive Relief - 12
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 13 of 16



the relief sought, whether there is an adequate remedy at law can be merged with a showing of

irreparable injury. See Kinney v. International Union of Operating Engineers, 994 F.2d 1271,

1275 n.5 (7th Cir. 1993).

        59.     To support an application for preliminary injunction, the plaintiff should plead that

there is a substantial likelihood of success on the merits, but does not need to prove it will

ultimately prevail. See Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1252 (10th

Cir. 2016).

        60.     Currently, Defendants are marketing a product called “iUGOVersion 3” which has

not been authorized by Reliq, despite the fact that Reliq owns the “iUGO” mark. Defendants

continue to use Reliq’s trademarks unlawfully. Such infringement is causing confusion in the

marketplace as Defendants are peddling a product name they do not have the right to use. The

confusion is exacerbated by the fact that Reliq is close to implementing its own version 3 of its

iUGO software, which is fundamentally different than the “version 3” Defendants are unlawfully

marketing.

        61.     To the extent Defendants’ “new” software, which they are unlawfully calling

“iUGO version 3,” is based, in part, on code from Reliq’s iUGO software, such use must

immediately cease. Reliq owns the code underlying its software and Defendants are not entitled to

misappropriate such code.

        62.     Defendants’ actions are causing irreparable injury to Reliq. Reliq’s goodwill may

be irreparably damaged by (1) dissatisfaction with the quality of Defendants’ now unlicensed

services over which Reliq does not control; (2) association of Reliq’s trademarks with unlicensed

usage; and (3) use of Reliq’s copyrighted material for Defendants’ own gain. Such an injury,

damage to business and goodwill, and unfair competition, is not adequately measurable and it is



Plaintiff’s Original Complaint and Application for Injunctive Relief - 13
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 14 of 16



unlikely that damages could compensate Plaintiff for this loss. See Basicomputer Corp. v. Scott,

973 F.2d 507, 512 (6th Cir. 1992) (“The loss of customer goodwill often amounts to irreparable

injury because the damages flowing from such losses are difficult to compute.”).

        63.     Reliq requests injunctive relief or it will have no adequate remedy at law as

Defendants will be able to continue to damage Reliq’s business with no recourse. Without relief,

Defendants will continue to sell a product it does not own with a mark it does not own, based on

software code it does not own, all of which have the potential to harm Reliq’s goodwill in an

amount that cannot be readily be determined. Further, there is no adequate remedy at law because

calculating and establishing damages for the harm to Reliq’s goodwill and business will be

exceedingly difficult.

        64.     Reliq pleads and has established that there is a substantial likelihood of success on

the merits. Defendants do not own the “iUGO” name or mark, but have marketed and used such

name attempting to sell “iUGO Version 3.” The “iUGO Version 3” that Defendants are marketing

is not a Reliq product; even if it is based, in part, on code misappropriated from Reliq, it is not

Reliq’s authorized and approved software code.

        65.     Reliq further pleads that injunctive relief would not adversely affect public policy

or public interest. Reliq is unaware of any third-parties that would be adversely affected by

injunctive relief. Defendants have no contractual or other legal right to continue to use Reliq’s

trademarks or copyrighted software code, so Defendants’ rights will not be harmed by the Court’s

granting of the relief sought. Public policy and public interest will be further served by preventing

Defendants’ efforts to misappropriate and steal Reliq’s intellectual property.

        66.     Due to Defendants’ actions, and for the reasons stated herein, Reliq requests that

the Court enter a Preliminary Injunction and Permanent Injunction, and order as follows:



Plaintiff’s Original Complaint and Application for Injunctive Relief - 14
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 15 of 16



        (a) Defendants immediately cease using Reliq’s brand name “iUGO” or “iUGO Care”
            and/or other Reliq trademarks on any website, promotional material, or any medium in
            which information is conveyed; and

        (b) Defendants immediately cease marketing, promoting, selling or using in any way
            software that bears the “iUGO” name or any other name or mark owned by Reliq; and

        (c) Defendants immediately cease using in any way any software code that is based, in
            whole or in part, on software owned by Reliq; Defendants must stop marketing, selling
            or using any software that is based, even in part, on Reliq’s code; stop using Reliq’s
            code to develop new or different software; and stop using Reliq’s code for any purpose.

Defendants’ unlawful conduct is clearly actionable and Plaintiff’s Application for Preliminary

Injunction should be granted. Plaintiff hereby requests a hearing on its Application for Preliminary

Injunction. Plaintiff hereby requests a permanent injunction. Plaintiff is willing to post a bond in

an amount set by the Court.

                                                PRAYER

        WHEREFORE, Plaintiff Reliq Health Technologies, Inc. asks for judgment against

Defendant for the following:

        a.      actual damages;

        b.      pre-judgment and post-judgment interest;

        c.      reasonable and necessary attorneys’ fees incurred in the prosecution and appeal of
this case;

        d.      all costs of suit;

        e.      that the Court declare the Agreement void, and or order rescission of the Contract;

        f.      that the Court declare the Agreement terminated;

       g.       that the Court grant Plaintiff’s Application for Preliminary Injunction and order as
follows:
                    1. Defendants immediately cease using Reliq’s brand name “iUGO” or “iUGO
                       Care” and/or other Reliq trademarks on any website, promotional material,
                       or any medium in which information is conveyed; and

                    2. Defendants immediately cease marketing, promoting, selling or using in


Plaintiff’s Original Complaint and Application for Injunctive Relief - 15
     Case 4:19-cv-00040 Document 1 Filed on 01/04/19 in TXSD Page 16 of 16



                        any way software that bears the “iUGO” name or any other name or mark
                        owned by Reliq; and

                    3. Defendants immediately cease using in any way any software code that is
                       based, in whole or in part, on software owned by Reliq; Defendants must
                       stop marketing, selling or using any software that is based, even in part, on
                       Reliq’s code; stop using Reliq’s code to develop new or different software;
                       and stop using Reliq’s code for any purpose.

        h.      any other relief at law or equity to which Plaintiff is justly entitled to receive.

                                                 Respectfully submitted,


                                                 /s/ Paul D. Clote
                                                 PAUL D. CLOTE
                                                 Federal Bar No. 7437
                                                 Texas Bar No. 04407300
                                                 MARCUS V. EASON
                                                 Federal Bar No. 2609087
                                                 Texas Bar No. 24092374
                                                 MCGINNIS LOCHRIDGE LLP
                                                 711 Louisiana, Suite 1600
                                                 Houston, Texas 77002
                                                 pclote@mcginnislaw.com
                                                 meason@mcginnislaw.com

                                                 ATTORNEYS FOR PLAINTIFF
                                                 RELIQ HEALTH TECHNOLOGIES, INC.




Plaintiff’s Original Complaint and Application for Injunctive Relief - 16
